DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites “said tubular braided stent body” in line 9, “said tubular braided stent body” in lines 20-21, and “said braided stent” in line 23 which all appear to refer back to the previously recited “tubular self-expanding braided stent body”. Applicant is requested to amend lines 9, 20-21 and 23 for consistency purposes.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  Claim 1 recites “said alternating elbow connections” in line 18 which should read “said plurality of alternating elbow connections” for consistency purposes.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  Claim 1 recites “said lumen” in line 20 which should read “said inner lumen” for consistency purposes.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  Claim 1 recites “said lumen” in line 21 which should read “said inner lumen” for consistency purposes.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  Claim 1 recites “said expansion ring” in line 21 which should read “said at least one expansion ring”.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  Claim 1 recites “said lumen” in line 25 which should read “said inner lumen” for consistency purposes.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  Claim 3 recites “said first ends of said at least one expansion ring” in lines 2-4 which should read “said first end of said at least one expansion ring”.  Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  Claim 3 recites “said tubular braided stent body” in lines 7-8 which should read “said tubular self-expanding braided stent body” for consistency purposes.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  Claim 4 recites “said at least one expansion member” in line 3 which should read “said at least one expansion ring”.  Appropriate correction is required.
Claim 4 is objected to because of the following informalities:  Claim 4 recites “said tubular braided stent body” in line 4which should read “said tubular self-expanding braided stent body” for consistency purposes.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  Claim 5 recites “said tubular braided stent body” in lines 2-3 and “said braided stent” in line 4 which should read “said tubular self-expanding braided stent body” for consistency purposes.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  Claim 6 recites “said tubular braided stent body” in lines 2-3 and “said braided stent” in line 5 which should read “said tubular self-expanding braided stent body” for consistency purposes.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  Claim 6 recites “said lumen” in line 5 which should read “said inner lumen”.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  Claim 7 recites “said first diameter of said compressed configuration of said second expansion ring” in lines 3-4 which should read “a first diameter of a compressed configuration of said second expansion ring”. While the at least one expansion ring has a first diameter of said compressed configuration, the second expansion ring is not explicitly noted as being a part of the at least one expansion ring.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  Claim 8 recites “said alternating elbow connections” in line 21 which should read “said plurality of alternating elbow connections” for consistency purposes.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  Claim 8 recites “said lumen” in lines 23, 24, 30 and 39 which should read “said inner lumen” for consistency purposes.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  Claim 8 recites “said expansion ring” in line 24 which should read “said distal and proximal expansion rings”.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  Claim 8 recites “a distal stop member positioned between said distal portion and said intermediate portion of said core advancement wire positioned on said intermediate portion of said core advancement wire” in lines 28-30 which should read “a distal stop member positioned between said distal portion and said intermediate portion of said core advancement wire”.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  Claim 8 recites “said braided stent” in line 39 which should read “said tubular self-expanding braided stent body”.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  Claim 12 recites “said braided stent” in line 3 which should read “said tubular self-expanding braided stent body”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 4-9 and 11-13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Berglung et al. (US 2011/0264186 A1) in view of Raju et al. (US 8,636,791) in view of Newell et al. (US 2014/0200648 A1).
Regarding claim 1, Berglung teaches an apparatus for delivering and releasing a self-expanding braided stent through a delivery sheath to a treatment site in a patient's vasculature, said apparatus comprising: a tubular self-expanding braided stent body (110, 104, braided [0032], self-expanding [0034]) having a proximal end, a distal end, and an inner lumen (figs. 1-3), said tubular self-expanding braided stent body being formed from a plurality of elongate members (braided, woven, or wound filaments 110; see figures), said tubular self-expanding braided stent body having a compressed configuration (fig. 1) and an expanded configuration (fig. 3); at least one expansion ring (106b) disposed and fixedly connected to said distal end of said tubular braided stent body (fig. 1), said at least one expansion ring having a first end, a second end, and an inner lumen (fig. 1), said at least one expansion ring having a compressed configuration having a first diameter (fig. 1) and an expanded configuration having a second diameter larger than said first diameter (fig. 3), said at least one expansion ring including a plurality of elongated connecting arm members (see arms of annotated fig. 3 below) having first ends at said first end of said at least one expansion ring and second ends at said second end of said expansion ring (opposing ends towards opposite elbows; see annotated fig. 3 below), said plurality of elongated connecting arm members being connected sequentially to adjacent ones of said plurality of elongated connecting arm members alternatingly at said first and second ends to form a plurality of alternating elbow connections at said first and second ends having a zigzag configuration (see annotated fig. 3), wherein said plurality of elongated connecting arm members and said alternating elbow connections are configured to be compressed into a small tubular shape during delivery (fig. 9a); a core advancement wire (wire through stent of fig. 9a) disposed within and extending through said lumen of said tubular braided stent body and said lumen of said expansion ring (fig. 9a), said core advancement wire having a proximal portion, a distal portion, an intermediate portion located between said proximal and distal portions of said core advancement wire (fig. 9a). 

    PNG
    media_image1.png
    463
    761
    media_image1.png
    Greyscale

Berglung fails to disclose the at least one expansion ring disposed within the tubular braided stent.  Instead, Berglung teaches that the expansion rings are disposed on the exterior of the tubular braided stent
However, Raju teaches a stent that may have a reinforced terminal end to provide additional expansive force to maintain the initial deployed location of the stent. The reinforced section may include at least one expansion ring (expansive ring or separate reinforcement stent; column 3, lines 33-52) that may be joined with the stent e.g. attached to the stents interior or exterior sidewall, or interwoven into the sidewall (column 3, lines 39-46).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to place the expansion ring(s) of Berglung within the tubular self-expanding braided stent body in view of Raju, since the placement of the expansion rings on the interior of stent/tubular body is a known alternative to the placement of expansions rings on the exterior or between the walls of a tubular body and appear to work equally well at expanding/reinforcing the proximal and distal ends of the device.  
Modified Berglung fails to teach an intermediate stop member on said core advancement wire positioned on said intermediate portion of said core advancement wire within said lumen of said braided stent, and a distal stop member positioned between said distal portion and said intermediate portion of said core advancement wire, said distal stop member being configured press distally into said first end of said at least one expansion ring when the said core advancement wire is advanced distally, whereby force applied distally to said core advancement wire is transmitted through said at least one expansion ring to said distal end of said tubular self-expanding braided stent body and acts to drag and elongate said tubular self-expanding braided stent body, and wherein said core advancement wire is configured to 35233413v1Atty Ref. 243382.000117reduce friction of said tubular self-expanding braided stent body with said delivery sheath when force is applied distally to said core advancement wire.  
However, Newell teaches an apparatus (fig. 2) for delivering and releasing a self-expanding stent (stent 66; [0055]) through a delivery sheath (catheter 8) to a treatment site in a patient’s vasculature (fig. 2), said apparatus comprising: a core advancement wire (core assembly 57) disposed within and extending through a lumen of the tubular self-expanding stent body (fig. 2), said core advancement wire (57) having: a proximal portion (towards solder bead 26b), a distal portion (towards expandable member 54), and an intermediate portion (portion therebetween; fig. 2) located between said proximal and distal portions of said core advancement wire (fig. 2), an intermediate stop member (middle bumper 62) on said core advancement wire positioned on said intermediate portion of said core advancement wire within said lumen of said stent (Fig. 2) and a distal stop member (distal bumper 62) positioned between said distal portion and said intermediate portion of said core advancement wire (fig. 2), said distal stop member being configured press distally into a first end of said stent when the said core advancement wire (57) is advanced distally (as the inner surface 40a of the stent 66 can contact the outer radial surface of the stent bumpers 62; [0066]), whereby force applied distally to said core advancement wire is transmitted through said stent to said distal end of said tubular self-expanding braided stent body and acts to drag and elongate said tubular self-expanding braided stent body (as the stent bumpers 62 can translate the stent 66 axially within the catheter 8 without the stent 66 binding against the inner surface of the catheter 8; [0066]), and wherein said core advancement wire (57) is configured to 35233413v1Atty Ref. 243382.000117reduce friction of said tubular self-expanding braided stent body with said delivery sheath when force is applied distally to said core advancement wire (as the stent doesn’t bind against the inner surface of the catheter when advanced distally due to the bumpers on the wire 57; [0066]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the core advancement wire of modified Berglung to include the distal and intermediate stop members as claimed in light of the teachings of Newell in order to translate the stent axially within the delivery sheath without the stent binding against the inner surface of the catheter and to allow for resheathing the stent as long as at least a portion of the stent remains interposed between the inner surface of the catheter and one or more of the stent bumpers ([0066] of Newell).
Regarding claim 2, modified Berglung discloses the invention as claimed and Berglung further discloses wherein said at least one expansion ring (106b) is formed of shape memory material having a shape memory position in said expanded configuration (self-expanding material, nitinol, [0031]).
Regarding claim 4, modified Berglung discloses wherein said distal stop member (distal bumper 62) comprises an enlarged portion (as 62 is larger than 57) of said core advancement wire (57) having a diameter greater than or equal to said first diameter of said compressed configuration of said at least one expansion member disposed within and fixedly connected to said distal end of said tubular braided stent body (fig. 2 of Berglung; as the outer surface of the bumper contacts the inner surface of the stent of modified Berglung which includes the at least one expansion ring).  
Regarding claim 5, modified Berglung discloses a second expansion ring (106a of Berglung) disposed within and fixedly connected to said proximal end of said tubular braided stent body (figs. 1-3), said core advancement wire including a proximal stop member on said core advancement wire positioned outside and proximal to said proximal end of a braided stent (see attached figure), said proximal stop member having a diameter greater than or equal to an unexpanded diameter of said compressed configuration of said second expansion ring and less than a diameter of the delivery sheath (see attached figure, Berglung).  

    PNG
    media_image2.png
    335
    615
    media_image2.png
    Greyscale

Regarding claim 6, modified Berglung discloses a second expansion ring (106a of Berglung) disposed and fixedly connected to said proximal end of said tubular braided stent body, said intermediate stop member (middle bumper 62 of Newell) on said core advancement wire Page 13 of 1735233413v1Atty Ref. 243382.000117positioned on said intermediate portion of said core advancement wire within said lumen of said braided stent (stent 66 of Newell) distal to said second expansion ring (because the middle bumper 62 of Newell is in the middle of the stent 66, it would also be in the middle of the stent of Berglung distal to the proximal second expansion ring).  
Modified Berglung fails to disclose the second expansion ring disposed within the tubular braided stent.  Instead, Berglung teaches that the expansion rings are disposed on the exterior of the tubular braided stent
However, Raju teaches a stent that may have a reinforced terminal end to provide additional expansive force to maintain the initial deployed location of the stent. The reinforced section may include at least one expansion ring (expansive ring or separate reinforcement stent; column 3, lines 33-52) that may be joined with the stent e.g. attached to the stents interior or exterior sidewall, or interwoven into the sidewall (column 3, lines 39-46).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to place the expansion ring(s) of modified Berglung within the tubular self-expanding braided stent body in view of Raju, since the placement of the expansion rings on the interior of stent/tubular body is a known alternative to the placement of expansions rings on the exterior or between the walls of a tubular body and appear to work equally well at expanding/reinforcing the proximal and distal ends of the device.  
Regarding claim 7, modified Berglung discloses wherein said intermediate stop member (middle bumper 62 of Newell) comprises an enlarged portion (larger bumper portion; fig. 2) of said core advancement wire (57) having a diameter greater than or equal to said first diameter of said compressed configuration of said second expansion ring (as the diameter of the bumper contacts the interior of the stent 66 therefore, it would be at least equal to or greater than the expansion rings of Berglung; [0066]).
Regarding claim 8, Berlung discloses an apparatus for delivering and releasing a self-expanding stent through a delivery sheath to a treatment site in a patient's vasculature (fig. 9a), said apparatus comprising: a tubular self-expanding braided stent body (110, 104; figs. 1-3) having a proximal end, a distal end, and an inner lumen, said tubular self-expanding braided stent body (104, braided [0032], self-expanding [0034]) being formed from a plurality of elongate members (braided filaments; see figures), said tubular self-expanding braided stent body having a compressed configuration (fig. 1) and an expanded configuration (fig. 3); a distal expansion ring (106b) and a proximal expansion ring (106a), said distal expansion ring fixedly connected to said distal end of said tubular self-expanding braided stent body (fig. 1), said proximal expansion ring fixedly connected to said proximal end of said tubular self-expanding braided stent body (fig. 1), each of said distal and proximal expansion rings having a first end, a second end, and an inner lumen, each of said distal and proximal expansion rings having a compressed configuration having a first diameter (fig. 1) and an expanded configuration having a second diameter larger than said first diameter (fig. 3), each of said distal and proximal expansion rings including a plurality of elongated connecting arm members (struts of 106a, 106b) having first ends at said first end of said distal and proximal expansion rings and second ends at said second end of said distal and proximal expansion rings (ends at opposing elbows of zig-zag struts), said plurality of elongated connecting arm members being connected sequentially to adjacent ones of said plurality of elongated connecting arm members alternatingly at said first and second ends to form a plurality of alternating elbow connections at said first and second ends having a zigzag configuration (see attached figure above), wherein said plurality of elongated connecting arm members and said alternating elbow connections are configured to be compressed into a small tubular shape during delivery (fig. 9a); a core advancement wire (wire through stent of fig. 9a) disposed within and extending through said lumen of said tubular self-expanding braided stent body and said lumen of said expansion rings (fig. 9a), said core advancement wire having a proximal portion, a distal portion, an intermediate portion located  between said proximal and distal portions of said core advancement wire (fig. 9a).  

    PNG
    media_image1.png
    463
    761
    media_image1.png
    Greyscale

Berglung fails to disclose the at least one expansion ring disposed within the tubular braided stent.  Instead, Berglung teaches that the expansion rings are disposed on the exterior of the tubular braided stent
However, Raju teaches a stent that may have a reinforced terminal end to provide additional expansive force to maintain the initial deployed location of the stent. The reinforced section may include at least one expansion ring (expansive ring or separate reinforcement stent; column 3, lines 33-52) that may be joined with the stent e.g. attached to the stents interior or exterior sidewall, or interwoven into the sidewall (column 3, lines 39-46).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to place the expansion ring(s) of Berglung within the tubular self-expanding braided stent body in view of Raju, since the placement of the expansion rings on the interior of stent/tubular body is a known alternative to the placement of expansions rings on the exterior or between the walls of a tubular body and appear to work equally well at expanding/reinforcing the proximal and distal ends of the device.  
Modified Berglung fails to teach a distal stop member positioned between said distal portion and said intermediate portion of said core advancement wire within said lumen of said tubular self-expanding braided stent body distal to said proximal expansion ring, said distal stop member being configured press distally into said first end of said distal expansion ring when the said core advancement wire is advanced distally, whereby force applied distally to said core advancement wire is transmitted through said distal expansion ring to said distal end of said tubular self-expanding braided stent body and acts to drag and elongate said tubular self-expanding braided stent body, and wherein said core advancement wire is configured to 35233413v1Atty Ref. 243382.000117reduce friction of said tubular self-expanding braided stent body with said delivery sheath when force is applied distally to said core advancement wire, and said core advancement wire comprises an intermediate stop member on said intermediate portion within said lumen of said braided stent, and being configured to press proximally into said first end of said proximal expansion ring when said core advancement wire is retracted proximally, allowing retraction of said tubular self-expanding braided stent body within the delivery sheath. 
However, Newell teaches an apparatus (fig. 2) for delivering and releasing a self-expanding stent (stent 66; [0055]) through a delivery sheath (catheter 8) to a treatment site in a patient’s vasculature (fig. 2), said apparatus comprising: a core advancement wire (core assembly 57) disposed within and extending through a lumen of the tubular self-expanding stent body (fig. 2), said core advancement wire (57) having: a proximal portion (towards solder bead 26b), a distal portion (towards expandable member 54), and an intermediate portion (portion therebetween; fig. 2) located between said proximal and distal portions of said core advancement wire (fig. 2), a distal stop member (distal bumper 62) positioned between said distal portion and said intermediate portion of said core advancement wire within said lumen of said tubular self-expanding braided stent body (fig. 2) distal to said the proximal end of the stent (fig. 2), said distal stop member being configured press distally into a first end of said stent when the said core advancement wire (57) is advanced distally (as the inner surface 40a of the stent 66 can contact the outer radial surface of the stent bumpers 62; [0066]), whereby force applied distally to said core advancement wire is transmitted through said stent to said distal end of said tubular self-expanding braided stent body and acts to drag and elongate said tubular self-expanding braided stent body (as the stent bumpers 62 can translate the stent 66 axially within the catheter 8 without the stent 66 binding against the inner surface of the catheter 8; [0066]), and wherein said core advancement wire (57) is configured to 35233413v1Atty Ref. 243382.000117reduce friction of said tubular self-expanding braided stent body with said delivery sheath when force is applied distally to said core advancement wire (as the stent doesn’t bind against the inner surface of the catheter when advanced distally due to the bumpers on the wire 57; [0066]), and said core advancement wire comprises an intermediate stop member (middle bumper 62) on said intermediate portion core within said lumen of said stent (Fig. 2) distal to the proximal portion of the stent (fig. 2) and being configured to press proximally into said first end of said proximal stent when said core advancement wire is retracted proximally, allowing retraction of said tubular self-expanding braided stent body within the delivery sheath (as the stent is resheathable and able to be drawn back within the catheter due to the intermediate bumper; [0066]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the core advancement wire of modified Berglung to include the distal and intermediate stop members as claimed in light of the teachings of Newell in order to translate the stent axially within the delivery sheath without the stent binding against the inner surface of the catheter and to allow for resheathing the stent as long as at least a portion of the stent remains interposed between the inner surface of the catheter and one or more of the stent bumpers ([0066] of Newell).
Regarding claim 9, modified Berglung discloses the invention as claimed and Berglung further discloses wherein at least one of said proximal expansion ring (106b) and said distal expansion ring is formed of shape memory material having a shape memory position in said expanded configuration (self-expanding material, nitinol, [0031]).
Regarding claim 11, modified Berglung discloses wherein said distal stop member (distal bumper 62) comprises an enlarged portion (as 62 is larger than 57) of said core advancement wire (57) having a diameter greater than or equal to said first diameter of said compressed configuration of said distal expansion member (fig. 2 of Berglung; as the outer surface of the bumper contacts the inner surface of the stent of modified Berglung which includes the at least one expansion ring).  
Regarding claim 12, modified Berglung discloses a proximal stop member on said core advancement wire positioned outside and proximal to said proximal end of a braided stent (see attached figure), said proximal stop member having a diameter greater than or equal to an unexpanded diameter of said compressed configuration of said distal expansion ring and less than a diameter of the delivery sheath (see attached figure, Berglung).  

    PNG
    media_image2.png
    335
    615
    media_image2.png
    Greyscale

Regarding claim 13, modified Berglung discloses wherein said intermediate stop member (middle bumper 62 of Newell) comprises an enlarged portion (larger bumper portion; fig. 2) of said core advancement wire (57) having a diameter greater than or equal to said first diameter of said compressed configuration of said proximal expansion ring (as the diameter of the bumper contacts the interior of the stent 66 therefore, it would be at least equal to or greater than the expansion rings of Berglung; [0066]).

Claim(s) 3 and 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Berglung et al. (US 2011/0264186 A1) in view of Raju et al. (US 8,636,791) in view of Newell et al. (US 2014/0200648 A1), as applied to claims 1 and 8 above, and further in view of Gianturco (US 5,282,824).
Regarding claims 3 and 10, modified Berglung fails to disclose a plurality of attachment tabs connected to said plurality of alternating elbow connections at said first ends of said at least one expansion ring, wherein said plurality of alternating elbow connections at said first ends of said at least one expansion ring have exterior ends directed away from said plurality of elongated connecting arm members and said plurality of attachment tabs are connected to said exterior ends of said plurality of alternating elbow connections at said first ends of said at least one expansion ring, and wherein said plurality of attachment tabs are fixedly attached to said tubular braided stent body.  Berglung does teach the used of sutures to secure expansion ring [0033].
	Gianturco teaches an apparatus with a common expansion member having a plurality of attachment tabs (18) connected to said plurality of alternating elbow connections at said first ends of said at least one expansion ring (figs. 1 and 1a), wherein said plurality of alternating elbow connections at said first ends of said at least one expansion ring have exterior ends directed away from said plurality of elongated connecting arm members and said plurality of attachment tabs are connected to said exterior ends of said plurality of alternating elbow connections at said first ends of said at least one expansion ring (fig. 1a), and wherein said plurality of attachment tabs are fixedly attached to said tubular braided stent body (col. 2, lines 52-59, 66-67).  The tabs (18) used for securing a suture to the expansion ring and stent body.  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the apparatus of modified Berglung to include the tabs as claimed in view of Gianturco for fixing the suture of Berglung securely in place on the expansion member (col. 2, lines 52-59, 66-67).

Response to Arguments
The rejection of claims 1 and 8 under pre-AIA  35 U.S.C. 103(a) over Berglung in view of Konya has been withdrawn in light of applicant’s amendment made 4/19/22; specifically Konya does not teach an intermediate stop member located within the lumen of the braided stent.
Applicant’s arguments with respect to claim(s) 1 and 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. It is noted that the applicant argues that the newly added claim limitations are not taught by Konya, however, as discussed above, the newly added reference Newell teaches said limitation.
Applicant's arguments filed 4/19/22 with respect to claims 1 and 8 over Berlung and Stephens have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. For example, the stents having inflatable elements that provide a force, either compressive or expansive, to the device. It is noted that the applicant’s arguments over the placement of the rings is based on the inflatable elements of Stephens and that the newly added reference, Raju, as discussed above, does not include inflatable portions and instead teaches reinforcement rings for a stent that can be on the interior, exterior, or interwoven into the sidewall of the stent. Thus, a person of ordinary skill in the art would assume that the expansive rings/stents of Raju may be placed interchangeably from the exterior to the interior of the device and such placement would have a reasonable expectation of success in modifying the placement of the rings of Berglung. 
Accordingly, the claims are not found in condition for allowance at this time.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Leynov et al. (US 2007/0233224 A1) is noted for teaching distal and intermediate expansion rings.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A SIMPSON whose telephone number is (571)270-3865. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH A SIMPSON/Primary Examiner, Art Unit 3771